


Exhibit 10.1

SIRVA, Inc. Directors Compensation Policy
Established Under the SIRVA, Inc. Omnibus Stock Incentive Plan

Amended and Restated as of January 1, 2006

•Compensation Generally.    For each full calendar year of participation on the
Board of Directors (the "Board") of SIRVA, Inc. (the "Company"), an Eligible
Director will receive

(i)"Base Compensation" of One Hundred Thousand Dollars ($100,000) per year,
payable quarterly in arrears forty percent (40%) in cash and sixty percent (60%)
in shares of Deferred Stock (as such term is defined the SIRVA, Inc. Omnibus
Stock Incentive Plan (the "Plan")); and

(ii)"Additional Compensation" of

a.if such Eligible Director is also the Vice Chairperson and Lead Independent
Director, Two Hundred and Fifty Thousand Dollars ($250,000) per year, payable as
set forth below quarterly in arrears,

b.if such Eligible Director is also the chairperson of the Audit Committee,
Fifteen Thousand Dollars ($15,000) per year, payable as set forth below annually
in arrears,

c.if such Eligible Director is also the chairperson of the Compensation
Committee, the Nominating and Governance Committee (such committees, the
"Existing Committees") or any other committee established by the Board if the
Nominating and Governance Committee recommends and the Board approves such fee
(and meeting fees, as described below) (each, a "New Committee") Ten Thousand
Dollars ($10,000) per year, payable as set forth below annually in arrears, and

d.At meetings for which minutes are prepared and submitted to the Secretary of
the Company for inclusion in its minute book, (a) One Thousand Five Hundred
Dollars ($1,500) per Board and Existing Committee (and any New Committee)
meeting for participation in person and (b) Seven Hundred Fifty Dollars ($750)
per Board and Existing Committee (and any New Committee) meeting for
participation by telephone or other similar means, in each case, payable as set
forth below quarterly in arrears following such submission.

Any Additional Compensation that an Eligible Director receives under this Policy
shall be paid in cash; provided, that any such Additional Compensation that is
payable for service as a committee chairperson under clause (ii)(c) above shall
be paid in cash unless the Eligible Director elects to receive all or a portion
of such fees in Deferred Stock. Any cash payable to an Eligible Director
hereunder shall be paid as soon as reasonably practicable after the close of the
applicable period. All shares of Deferred Stock shall be subject to the terms
and conditions of this Policy and the Plan (including, without limitation,
Article IX thereof) and, in the event of a conflict between any term of this
Policy and the terms of the Plan, the terms of this Policy shall control. For
purposes of this Policy, "Compensation" shall mean Base Compensation plus any
Additional Compensation paid hereunder.

•Definition of Eligible Director.    For purposes of this Policy, an "Eligible
Director" shall mean a director of the Company (i) who is neither an officer nor
an employee of the Company, (ii) if a consulting agreement with Clayton
Dubilier & Rice, Inc. ("CD&R") or one of its affiliates is then in effect, who
is not an employee of CD&R, and (iii) in each case, who is not serving as a
director of the Company at the request of his or her employer.

•Partial Year Service.    In the event that an Eligible Director's service to
the Board or any committee commences or terminates after the beginning of a
calendar year, such Eligible Director will only be entitled to receive a pro
rata portion of his or her annual compensation under this Policy, based on the
number of days served during the applicable calendar year.

--------------------------------------------------------------------------------



•Deferral Elections.    An Eligible Director may elect to defer receipt of (i) a
percentage in excess of sixty percent (60%) up to a maximum of 100% of any Base
Compensation payable in respect of such Eligible Director's future services and
(ii) a percentage in excess of 1% up to a maximum of 100% of any Additional
Compensation for service as a committee chairperson under clause (ii)(c) above
payable in respect of such Eligible Director's future services (each, a
"Deferral Election") and, in lieu thereof, receive additional shares of Deferred
Stock that shall be subject to the terms and conditions of this Policy and the
Plan.

•Timing of Deferral Elections.    A Deferral Election may be made (i) on or
before December 31 of any calendar year in respect of the calendar year
following the year in which such election is made, and (ii) for any Eligible
Director who becomes a director after the beginning of a calendar year, within
30 days following an Eligible Director's election as a director with respect to
Compensation to be earned in any calendar quarter within the calendar year in
which such Eligible Director becomes a director and subsequent to the calendar
quarter in which such Eligible Director becomes a director.

•Form and Duration of Deferral Election.    A Deferral Election shall be made by
written notice delivered to the Company. Such Deferral Election shall continue
in effect unless and until the Eligible Director revokes or modifies such
Deferral Election by written notice delivered to the Company. Any such
revocation or modification of a Deferral Election shall become effective as of
the end of the calendar year in which such notice is given and only with respect
to any compensation to be payable to such Eligible Director in respect of such
Director's services in subsequent calendar years; provided that no Deferral
Election and no revocation or modification of a Deferral Election shall be
effective if it is delivered within six months of any prior Deferral Election or
revocation or modification of a Deferral Election. Shares of Deferred Stock
credited to the Eligible Director's Stock Account (as defined below) prior to
the effective date of any such revocation or modification of a Deferral Election
shall not be affected by such revocation or modification and shall be
distributed only in accordance with the otherwise applicable terms of this
Policy or the Plan. An Eligible Director who has revoked a Deferral Election may
deliver to the Company a new Deferral Election to defer Compensation no sooner
than in the calendar year following the year in which such new Deferral Election
is delivered. The Company reserves the right to change the ability of Eligible
Directors to revoke or modify their Deferral Elections.

•Stock Accounts.    Any shares of Deferred Stock received by an Eligible
Director under the terms of this Policy (including any Compensation deferred
pursuant to a Deferral Election) shall be credited, in whole or in part, to a
memorandum account (the "Stock Account") established to record the number of
shares of Common Stock (as defined in the Plan) payable to an Eligible Director
under this Policy. The number of shares of Deferred Stock credited to an
Eligible Director's Stock Account as of the close of each calendar quarter or
year, as the case may be, shall, as determined by the Board or the Nominating
and Governance Committee, be equal to the quotient of (x) the amount of
Compensation so deferred as of the end of such quarter or year divided by
(y) the Fair Market Value (as such term is defined in the Plan) of one share of
Common Stock as of the end of such quarter or year or as soon as reasonably
practicable thereafter. When determining the number of shares of Deferred Stock
to be credited to an Eligible Director's Stock Account, awards shall be rounded
to the nearest whole share, with amounts equal to or greater than 0.5 rounded up
and amounts less than 0.5 rounded down. Each Eligible Director shall receive
from the Company on an annual basis (or more frequently as may be determined by
the Board or the Nominating and Governance Committee), an accounting of such
Eligible Director's Stock Account. An Eligible Director shall be fully vested in
his or her Deferred Stock and Stock Account at all times.

•Dividends/Distributions; Other Adjustments.    Whenever a dividend other than a
dividend payable in the Company's capital stock is declared with respect to the
Common Stock, the

2

--------------------------------------------------------------------------------



number of shares of Deferred Stock in the Eligible Director's Stock Account
shall be increased by the number of shares of Deferred Stock, as determined on
the related dividend record date, equal to the quotient of (x) the product of
(A) the number of shares of Deferred Stock in the Eligible Director's Stock
Account and (B) the amount of any cash dividend declared by the Company on a
share of Common Stock (or, in the case of any dividend distributable in property
other than the Company's capital stock, the per share value of such dividend, as
determined by the Company for purposes of income tax reporting), divided by
(y) the Fair Market Value. In the case of any dividend declared on the Common
Stock which is payable in the Company's capital stock, the Eligible Director's
Stock Account shall be increased by the number of shares of Deferred Stock, as
determined on the related dividend payment date, equal to the product of (i) the
number of shares of Deferred Stock previously credited to the Eligible
Director's Stock Account and (ii) the number of shares of the Company's capital
stock (including any fraction thereof) distributable as a dividend on one share
of Common Stock. In the event of any change in the number or kind of outstanding
shares by reason of any recapitalization, reorganization, merger, consolidation,
stock split or any similar change affecting the shares, other than a stock
dividend as provided above, the Board or the Nominating and Governance Committee
shall make an appropriate adjustment in the number of shares of Deferred Stock
credited to the Eligible Director's Stock Account. Fractional Units shall be
credited, but shall be rounded to the nearest whole share, with amounts equal to
or greater than 0.5 rounded up and amounts less than 0.5 rounded down.

•Distribution from Stock Account Upon Termination of Service as a
Director.    Distributions from an Eligible Director's Stock Account shall occur
on the six-month anniversary of the date on which the Eligible Director ceases
to be a director of the Company. Distributions from such Stock Account shall be
made in one lump-sum payment in the form of the greatest number of whole shares
of Common Stock having a Fair Market Value at such time equal to or less than
the aggregate value of the Deferred Stock to be distributed at such time (with
any fractional interest payable in cash). Unless and until the Company issues a
certificate or certificates to an Eligible Director representing shares of
Common Stock in respect of his or her Deferred Stock, the Deferred Stock (or the
Stock Account) may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, and only then in accordance with applicable law. Any
attempt by a Participant, directly or indirectly, to offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any Deferred Stock (or his or her
Stock Account) or any interest therein or any rights relating thereto without
complying with the provisions of the Policy or the Plan shall be void and of no
effect.

•Termination for Cause.    Notwithstanding the foregoing, in the event that an
Eligible Director's service as a director of the Company is terminated for Cause
(as such term is defined in the Plan), all Deferred Stock credited to such
Eligible Director shall terminate and be canceled immediately upon such
termination of service.

•Certain Amendments.    Notwithstanding anything to the contrary contained in
the Plan or this Policy, the Board may amend (such amendment to have the minimum
economic effect necessary, as determined by the Board in its sole discretion)
this Policy and the terms of any outstanding Deferral Election, Deferred Stock
or Stock Account in such a manner as may be necessary or appropriate to avoid
having this Policy, or such Deferred Stock or Stock Account become subject to
the penalty provisions of section 409A of the Code.

3

--------------------------------------------------------------------------------




